DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected SEQ ID 59 (linaclotide) for colorectal cancer with abdominopelvic radiation, with GC-C determination using an antibody without traverse in the reply filed on 17 Nov, 2021.

Claims Status
Claims 1, 5-9, 16-18, 20, 22-28, and 37-43 are pending.
Claims 5 and 8 have been amended.
Claims 5-9, 16, and 37-43 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Specification
The disclosure is objected to because of the following informalities: a number of citations in the disclosure appear to be incorrect.  For example, p3, 4th paragraph describes a reference discussing protection from radiation and toxic compounds, but the citation is an application for an organic semiconductor. P19, 1st paragraph describes a reference disclosing in-vivo imaging of GCC; the actual citation leads to a method of using binding to proteins to facilitate crystallization.  While not all citations in the disclosure have been looked at, given that two of the first three looked at were incorrect, it is suspected that these two citations are not the only improper references.
Appropriate correction is required.
response to applicant’s arguments
	Applicant has neither mentioned this objection, nor corrected the issue.

Withdrawn Rejections
The rejection of claims 1, 2, 17, 18, and 22-28, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 2, 17-20, 22, 23, 25, 26, 37, 42, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 20140255518) is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 17-20, 22-26, 37, 42, and 43 under 35 U.S.C. 103 as being unpatentable over Li et al (US 20140255518) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) has been withdrawn due to amendment.

The provisional rejection of claims 1, 2, 17-20, 22, 24-26, 37, 42, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 50 and 51 of copending Application No. 14/114727 (US 20140255518) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 1, 17, 18, 20, 22, 23, 25-28, 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20140255518) in view of Basu et al (Mol. Cell. Biol. (2009) 29(19) p5277-5289) and Corsetti et al (UEG J. 1(1) p7-20). 
Li et al discuss GCC agonists to protect intestinal tissue against radiation and chemotherapy (abstract).  Among the cancers explicitly discussed for use with this therapy are lung, breast, prostate, colorectal, and liver cancers (paragraph 182).  As the liver colon, rectum, and prostate are in the abdominopelvic region, radiation therapy will necessarily be in that region to target those cancers.  The GCC agonist can be selected from a group of peptides including SEQ ID 2 (identical to SEQ ID 2 of the instant claims).  Oral delivery is contemplated (paragraph 82).  Controlled release formulations are contemplated (paragraph 151).  Dosages can be administered every 4-48 hours.  
The difference between this reference and the claims is that this reference does not discuss surgery or detecting changes in bowel movements, does not show colorectal cancer with inactive GCC, nor does it discuss SEQ ID 59.
Basu et al discusses the pathway between c-src tyrosine kinase and GCC in colon cancer (title).  Surgery is a typical treatment for colorectal cancer (p5277, 1st column, 1st paragraph).  Some of these cancers have increased c-src activity, which promotes cell motility and invasion (p5255, 1st column, 1st paragraph) and is an indicator of poor prognosis (abstract).  C-src phosphorylates GCC at Tyr820, which inhibits activity (p5279, 2nd column, 3d paragraph).  Note that GCC activation in the normal intestine causes fluid accumulation, which manifests as diarrhea (p5277, 2nd column, 2nd paragraph).  This reference discusses a subset of colorectal cancer patients with tumors that have inactive GCC (lacks functional GCC) due to posttranslational modification.
Corsetti et al discuss linaclotide used for the treatment of constipation (title).  This is a 14 amino acid peptide that increases intestinal secretion by activating GCC (p8, 1st column, 3d paragraph) that is orally administered (p9, 1st column, 4th paragraph).  Note that this is the exact same mechanism of action and route of administration as the peptides of Li et al.
Therefore, it would be obvious to use the invention of Li et al for the patients of Basu et al, to reduce the effects of chemotherapy and radiation.  As the patients of Basu et al are a subset of the patients of Li et al, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to use the peptide of Corsetti et al for the peptides of Li et al, as a simple substitution of one known element for another yielding expected results.  As this peptide has the same mechanism of action as the peptides of Li et al, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Basu et al teaches identifying patients with colorectal cancer lacking functional GCC.  Li et al teaches treatment with a GCC agonist to reduce symptoms of chemotherapy and radiation, and Corsetti et al teaches liaclotide as a GCC agonist.  This is the same therapy, so will necessarily have the same effects.  Thus, the combination of references renders obvious claims 1, 17, 20, 37, and 42.
The colon and rectum is in the abdominalpelvic region, so radiation to treat them will necessarily be in that region.  Thus, the combination of references render obvious claims 18 and 43.
Li et al discusses oral administration, rendering obvious claim 22.
Li et al discusses extended release formulations, rendering obvious claim 23.
Li et al discusses multiple doses, up to 48 hours apart, rendering obvious claims 25 and 26.
Basu et al teaches surgery to treat colon cancer, rendering obvious claim 27.
Both Basu et al and Corsetti et al discuss the digestive effects of GCC activation, rendering obvious claim 28.
response to applicant’s arguments
	Applicant argues that the rejection misses the limitations of treating individuals lacking functional GCC, testing a sample of tissue for individuals lacking functional GCC, or using linaclotide.
Applicant's arguments filed 5 July, 2022 have been fully considered but they are not persuasive.

Basu et al discusses identifying individuals suffering from colorectal cancer lacking functional GCC, while Li et al discusses treating those individuals with a GCC agonist to prevent side effects from treatment.  It thus meets the limitation of identifying individuals with colorectal cancer lacking functional GCC.  Testing the cancer for lack of GCC is not a claim limitation of the rejected claims.  The fact that the rejection doesn’t point out this step is thus not fatal to the rejection.  Corsetti et al identifies linaclotide (SEQ ID 59) as a GCC agonist, making it obvious to use it.  Therefore, the rejection discusses all the limitations required by the claims that applicant has stated the rejection does not meet.

New Rejections
Claim Rejections – 35 USC § 103
The legal basis for rejections under this statute was given above, and will not be repeated here.

Claims 1, 17, 18, 20, 22-28, 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20140255518) in view of Basu et al (Mol. Cell. Biol. (2009) 29(19) p5277-5289), Corsetti et al (UEG J. 1(1) p7-20) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  Please note that this rejection is necessitated by amendment.
The teachings of Li et al, Basu et al, and Corsetti et al were given above, and will not be repeated here.  Note that these references render obvious claims 1, 17, 18, 20, 22, 23, 25-28, 37, 42, and 43
The difference between these references and the remaining claim is that this reference does not teach the dose schedule of the claim.
Le Tourneau et al discusses methods to determine the dose and dose schedule of new drugs (abstract).  A number of methods are given to determine the optimum dose and dose schedule (fig 2, p711, top of page).  This reference discusses methods to optimize the dose schedule of a new drug.
Therefore, it would be obvious to use the methods of Le Tourneau et al to optimize the dose schedule of the peptides of Li et al, to maximize efficacy.  As every drug used must have a dose and dose schedule determined, this is common in the art, yielding a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658